Citation Nr: 1019610	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-18 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION


The Veteran served on active duty from January 1967 to 
December 1968.
This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO denied entitlement to 
a TDIU.

In February 2010, the Board remanded the claim for 
readjudication in light of the Board's grant of service 
connection for hearing loss and tinnitus.  As the RO 
readjudicated the claim in a March 2010 supplemental 
statement of the case at the same time that it implemented 
the Board's grant of service connection for hearing loss and 
tinnitus, it complied with the Board's remand instructions, 
and another remand is unnecessary.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities consist of 
posttraumatic stress disorder (PTSD), evaluated as 70 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
bilateral hearing loss, evaluated as noncompensable.  His 
combined disability rating is 70 percent.

2.  The Veteran's service connected disabilities do not 
render him unable to obtain and maintain substantially 
gainful employment consistent with his education and 
occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.18, 4.25 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a February 2008 pre-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate the claim for 
a TDIU.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the February 2008 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  The 
Veteran was notified of all other elements of the Dingess 
notice, including the disability-rating and effective-date 
elements of his claim, in the February 2008 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment 
records (STRs) and all of the identified post-service private 
and VA treatment records, as well as the available records of 
the Social Security Administration's (SSA's) disability 
determination.  In addition, the veteran was afforded a July 
2009 VA examination as to whether his service-connected PTSD 
rendered him unemployable.  This examination was adequate 
because, as discussed below, the examiner specifically 
addressed whether the Veteran was unemployable due to his 
PTSD and the reasons for this conclusion were apparent from 
the examination report.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for a TDIU is thus ready to be 
considered on the merits.


Analysis

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, a TDIU may be granted only 
when it is established that the service-connected 
disabilities are so severe, standing alone, as to prevent the 
retaining or obtaining of substantially gainful employment. 
Under 38 C.F.R. § 4.16, if there is only one service-
connected disability, it must be ratable at 60 percent or 
more to qualify for benefits based on individual 
unemployability. If there are two or more such disabilities, 
there must be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

VA's General Counsel has concluded that the controlling VA 
regulations generally provide that Veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. 
Reg. 2,317 (1992).  Moreover, being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  See Roberson v. Principi, 251 F.3d 1378 
(Fed Cir. 2001) ("While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent").

For a Veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
Veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the particular 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether that Veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence that the unemployability question, i.e., the ability 
or inability to engage in substantial gainful activity, must 
be looked at in a practical manner, and that the thrust of 
the inquiry was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
Veteran involved.

In this case, the Veteran's service-connected disabilities 
include PTSD, evaluated as 70 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and bilateral hearing 
loss, evaluated as noncompensable.   His combined rating is 
70 percent. Accordingly, the Veteran meets the schedular 
criteria for a TDIU.

In his substantive appeal, the Veteran argued that he is 
unemployable due to his PTSD.  He noted that the criteria for 
a 70 percent rating include occupational impairment.  He 
stated that he is unable to work around others, has a problem 
with authority, is unable to concentrate on one thing long 
enough to complete a task, cannot follow directions, and has 
a problem with unprovoked anger and, thus, his PTSD renders 
him unemployable.  The Veteran is competent to testify as to 
his observations of his own psychiatric symptoms.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  In addition, lay witnesses may, in some 
circumstances, opine on questions of diagnosis and etiology.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009) (Board's categorical statement that "a valid medical 
opinion" was required to establish nexus, and that a 
layperson was "not competent" to provide testimony as to 
nexus because she was a layperson, conflicts with Jandreau).  
Therefore, the Veteran's description of his psychiatric 
symptoms and conclusion that they render him unemployable 
must be considered as evidence in support of his claim for a 
TDIU.  This evidence must, however, be weighed against the 
other evidence of record.  Jandreau, 492 F.3d at 1377; 
Buchanan, 451 F.3d at 1336.

A February 2007 VA treatment note indicated that the Veteran 
was getting ready to retire from his job at a steel company.  
A March 2007 VA treatment note reflects that the Veteran 
indicated he had just retired from his job at a tar plant 
where he "did everything" and worked up to refinery 
operator.  He noted that he had some problems with some of 
the guys but would let it slide and was afraid to let go or 
he would lose his job.  The August 2007 VA PTSD examination 
report indicates that the Veteran had two years of college 
education, had last worked full time one year previously as a 
refinery operator, a job he did for twelve years.  In the 
post-military occupational adjustment section of the report, 
the examiner indicated that the Veteran stated that he had 
always been highly motivated to work but always fearful of 
failure, that he retired early because he could not take the 
pressure, and that he had other physical problems including 
high blood pressure and orthopedic problems.  The examiner 
wrote that the Veteran's intense anxiety had a negative 
effect on his occupational functioning.  The examiner 
summarized that he was not working because of his anxiety, 
high blood pressure, and orthopedic problems.  The examiner 
also noted that the Veteran produced an extremely exaggerated 
response set with regard to one of the tests and that his GAF 
score of 60, reflecting moderate symptoms or moderate 
occupational difficulty, took account of this exaggeration.  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV)) (describing GAF score as a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness").  The Axis I diagnosis was mild to moderate PTSD 
and moderate anxiety disorder not otherwise specified with 
psychosis.  Occupational problems were again noted in the 
Axis IV diagnosis section.  

VA treatment notes from February 2007 to May 2008 contained 
GAF scores of between 55 and 60, and a February 2008 PTSD 
screening was negative with a score of 0.

In July 2009, the same VA examiner examined the Veteran and 
again noted his symptom exaggeration.  The examiner also 
noted the 0 out of 4 PTSD screen score in February 2008, 
which was consistent with the August 2007 evaluation 
including the GAF score of 60.  The Veteran indicated to the 
examiner that he had high blood pressure, orthopedic 
problems, hearing loss, and tinnitus, and also indicated that 
he was on SSA disability because of orthopedic problems.  In 
the post military occupational section, the examiner 
indicated that the Veteran stated that he never really missed 
work during his working years because of any mental problems, 
and that the Veteran indicated that he stopped working not 
because of mental problems but because of his medical 
problems, and that his PTSD was not considered in his SSA 
disability claim.  In the section relating to the effect of 
symptoms on occupational functioning, the examiner opined 
that the Veteran stopped working because of physical, and not 
mental, problems.  In his assessment, the examiner noted that 
the Veteran's condition was about the same as in 2007, and 
reiterated that the Veteran was exaggerating his symptoms.  
The diagnosis was again mild to moderate PTSD and the GAF 
score was 55.  Also diagnosed was psychiatric disorder not 
otherwise specified (by history).  The examiner opined that 
the Veteran was not unemployable because of PTSD and 
reiterated that his presentation of symptoms was likely 
exaggerated.  In support of this conclusion she noted that 
the Veteran claimed to have extremely psychotic episodes, but 
such episodes were not mentioned in the recent VA treatment 
notes.  The  examiner also noted that the examination took 
two hours including clinical interview, mental status 
examination, review of records, psychological testing, 
diagnosis, and dictation, that the face to face interview 
lasted no less than 40 minutes, and that the Veteran was 
given the opportunity to provide additional information not 
already covered.

The records of the SSA's disability determination do not 
contain a disability determination cover sheet indicating the 
primary and secondary disabilities on which the determination 
was based, but the SSA records provided by SSA includes a 
Physical Residual Functional Capacity Assessment Report which 
lists cervical radiculitis/spondylosis as the primary 
disability and lumbar spondylosis as the secondary 
disability.  The attached records relate to the Veteran's 
physical disabilities.

Based on the above, the Board finds that the weight of the 
evidence is against a TDIU.  The Veteran's statement that the 
70 percent rating for PTSD indicated occupational impairment 
does not warrant a different conclusion, because this is one 
of the rating criteria for a 70 percent rating for PTSD and 
does not distinguish the Veteran from other Veterans 
receiving the same rating, and is therefore not a factor that 
places him in a different position than other Veterans with 
the same disability rating.  Moreover, the fact that the 
Veteran claims, and the August 2007 VA examination report 
confirms, that the Veteran's PTSD negatively impacts his 
employment, does not itself warrant a TDIU.  Difficulty in 
employment due to PTSD is not enough to warrant a TDIU, as 
the 70 percent rating for PTSD is itself a recognition that 
the PTSD makes it difficult to obtain and keep employment.  
Moreover, while the fact that the Veteran is retired does not 
obviate the need to consider whether the Veteran would 
nevertheless be unemployable due to his PTSD, the fact that 
the Veteran repeatedly indicated that he was retiring due to 
his physical disabilities and that SSA found him disabled 
based on his physical disabilities, which is supported by the 
available SSA records, weighs against a finding of TDIU based 
on the service-connected PTSD.  As to the Veteran's 
statements that  is unable to work around others, has a 
problem with authority, is unable to concentrate on one thing 
long enough to complete a task, cannot follow directions, and 
has a problem with unprovoked anger, the Board finds that his 
statements to the VA examiner during an examination 
indicating that he was able to control any symptoms in order 
to keep working, and that he retired for other reasons, are 
entitled to more weight than those made in connection with 
the appeal of the denial of the claim for a TDIU.

In addition, the opinion of the July 2009 VA examiner that 
the Veteran is not unemployable is entitled to some probative 
weight.  The examination and review of the claims file were 
extensive, and the examiner explained her reasons for 
concluding that the Veteran was exaggerating his psychiatric 
symptoms and that his PTSD was mild to moderate in light of 
an accurate characterization of the evidence of record.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most 
of the probative value of a medical opinion comes from its 
reasoning).  While the VA examiner did not explicitly state 
that the moderate nature of the Veteran's PTSD made it 
unlikely that this disability prevented him from performing 
the physical and mental acts required by employment, the 
Board finds that the examiner's  reiteration of the Veteran's 
exaggeration of his symptoms immediately following her 
conclusion that the Veteran was not unemployable due to his 
PTSD warrants the conclusion that this was the primary reason 
for her opinion, based on her two thorough examinations of 
the Veteran and review of the claims file.  Consequently, the 
VA examiner's opinion weighs against the claim.  Cf. Hogan v. 
Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if 
flawed because stated uncertainly, an opinion from a licensed 
counselor regarding the etiology of a claimant's 
psychological disorder must be considered as "evidence" of 
whether the disorder was incurred in service)

In sum, the probative value of the medical evidence including 
statements of the Veteran made during VA examinations 
indicating the moderate nature of his PTSD and that the 
reason for his retirement was his non-service-connected 
physical disabilities outweighs the probative value of the 
Veteran's statements in his appeal indicating that his 
psychiatric symptoms cause unemployability.  The evidence 
tends to establish that the appellant has not been a 
consistent historian and that he has attempted to exaggerate 
his symptoms.  To the extent that he asserts that he is 
unable to obtain and retain substantially gainful employment, 
he is not credible.  The Board also notes that the Veteran 
has not claimed, and the evidence does not reflect, that the 
Veteran's service-connected tinnitus or hearing loss 
contributed to any unemployability.

For the foregoing reasons, the preponderance of the evidence 
is against the claim for a TDIU.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


